Citation Nr: 0732983	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include major depressive disorder.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran entered service in November 1961 and was 
discharged under honorable conditions in March 1963.  He had 
seven months and 23 days of active service for this period, 
and had lost 263 days under 10 U.S.C. § 972 between February 
21, 1962 and February 27, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  


FINDINGS OF FACT

1.  The veteran had an innocently acquired psychiatric 
disorder manifested by schizophrenic reaction at the time of 
his enlistment for active military service.  

2.  The veteran's pre-existing schizophrenic reaction is not 
shown to have increased in severity beyond the natural 
progression during the period of active service.


CONCLUSION OF LAW

The veteran's pre-existing disability manifested by an 
innocently acquired psychiatric disorder was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran addressing his claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  For reasons described in further detail below, the 
Board has determined that a VA examination addressing the 
veteran's claimed depressive disorder is not "necessary" 
under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this letter, the veteran was 
also advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
notice letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, such 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The notice letter should 
be sent prior to the appealed rating decision or, if sent 
after the rating decision, before a readjudication of the 
appeal.  A Supplemental Statement of the Case, when issued 
following a notification letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.

Here, the November 2003 letter was issued prior to the 
appealed August 2004 rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case to the RO for further 
notification action would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Law and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (to rebut the presumption of soundness in 
the case of a wartime veteran, the evidence must clearly and 
unmistakably show not only that the disorder at issue pre-
existed entry into service, but that the disorder did not 
undergo aggravation in or as a result of service).

The veteran's November 1961 enlistment examination contains 
no diagnosis or indication of a psychiatric disorder.  Thus, 
the presumption of soundness is applicable and clear and 
unmistakable evidence must demonstrate that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The Board observes that the veteran had only seven months and 
23 days of active service; he was absent without official 
leave for a combined total of 263 lost days.  

A February 1963 service medical record noted that the veteran 
was in confinement after being AWOL for approximately six 
months.  The reported reason for AWOL and existing problems 
was a severe inferiority complex over physical stature.  The 
record noted that at the present time the veteran could not 
function at all.

Subsequently, in February 1963 the veteran received an 
evaluation by the medical review board for a determination of 
his physical and mental fitness for service.  The medical 
review board diagnosed the veteran with chronic severe 
schizophrenic reaction.  The medical review board concluded 
that the schizophrenic reaction existed prior to the 
veteran's entry onto active duty and was not aggravated by 
active duty.  It was recommended that the veteran be 
discharged from military service.  Additionally, it was noted 
that the veteran signed a waiver that stated his 
schizophrenic reaction existed prior to service and that he 
wished to be permanently separated from the Army.

The veteran was discharged from service in March 1963.  His 
separation examination noted the diagnosed schizophrenic 
reaction that existed prior to service.

In this case, given the February 1963 findings by the medical 
review board contemporaneous with the veteran's service, the 
Board finds that the presumption of soundness has been 
rebutted.  In this regard, not only did the medical findings 
show that the psychiatric disorder existed prior to service 
and was not aggravated by service, but also the veteran 
signed a waiver stating that his psychiatric disorder existed 
prior to service. 

The Board is aware that both private facility and VA medical 
records subsequent to service show the veteran received 
treatment for a psychiatric disorder.  However, the probative 
value of these records is limited because of the prolonged 
period of time between the veteran's actual service and his 
complaint and/or treatment for the psychiatric disorder post 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board is also aware that the RO did not schedule the 
veteran for a VA examination or obtain an opinion as to the 
etiology of his claimed psychiatric disorder.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), Court 
addressed these four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  Specifically, the Court 
held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.  

In this case, however, there is no evidence indicating that 
the veteran's preexisting psychiatric disorder had an 
increase in severity during service beyond the natural 
progression of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.306.  Thus, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
various lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this claim for service connection must be 
denied.


ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include major depressive disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


